Citation Nr: 0733317	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-43 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel





INTRODUCTION

The veteran had active service from October 1956 to July 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus.    

The record reflects that the veteran requested an in-person 
hearing before the Board in December 2004.  However, a letter 
from the veteran's representative dated in December 2004 
reveals that the veteran wished to withdraw his request for a 
personal hearing.  Accordingly, the veteran's hearing request 
is withdrawn.  38 C.F.R. § 20.704 (2007).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The competent medical evidence of record does not show 
that the veteran's current bilateral hearing loss is related 
to his military service or that sensorineural hearing loss 
manifested to a compensable degree within one year of 
discharge.

3.  The competent medical evidence of record does not show 
that the veteran's current tinnitus is related to his 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, (3) that the claimant is 
expected to provide, and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (finding that when VCAA notice 
follows the initial unfavorable AOJ decision, remand and 
subsequent RO actions may "essentially cure [] the error in 
the timing of notice").  VCAA notice should also apprise the 
veteran of the criteria for assigning disability ratings and 
for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).    
In correspondence dated in September 2003, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits.  The 
RO further advised the veteran that VA was responsible for 
obtaining relevant records from any federal agency and would 
make reasonable efforts to obtain relevant records not held 
by any federal agency.  The RO informed the veteran that VA 
needed evidence showing that bilateral hearing loss and 
tinnitus existed from military service through to the present 
time and provided the following examples of evidence which 
would be helpful to the RO in making its decision: the dates 
of medical treatment during service; statements from people 
who knew the veteran during service and knew of any disorders 
he had while on active duty; records and statements from 
service medical personnel; employment physical examinations; 
medical evidence from hospitals, clinics, and private 
physicians of treatment since military service; pharmacy 
prescription records; and insurance examination reports.  
While the September 2003 VCAA letter did not specifically 
request that the veteran provide any evidence in his 
possession, the RO did ask the veteran to send the requested 
information and evidence to the RO.  Thus, the veteran was 
essentially asked to submit any evidence pertaining in his 
possession that pertained to his claim.  Additionally, the 
September VCAA 2003 letter informed the veteran that, if he 
took more than one year from the date of the letter to 
provide the requested evidence, the veteran might lose money 
because the RO would be unable to pay the veteran back to the 
date his claim was filed.  

The Board notes that the September 2003 letter failed to 
notify the veteran of the criteria for assigning disability 
ratings as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 183 (2006).  This omission, however, is harmless error, 
as the veteran's claims for service connection are being 
denied for reasons explained below and, consequently, no 
disability ratings will be assigned.

The Board further observes that the RO provided the veteran 
with copies of the December 2003 rating decision and November 
2004 Statement of the Case (SOC).  The December 2003 rating 
decision and November 2004 SOC both included discussions of 
the facts of the veteran's claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the Board observes 
that the veteran's service medical records, DD Form 214s 
covering periods of service from May 1961 to July 1976, VA 
treatment records dated from November 2002 to December 2003, 
and several written statements submitted by the veteran 
and/or his representative dated from June 2003 to September 
2007 are of record and have been considered.  In addition, 
the Board notes that the veteran was afforded with a VA 
examination in October 2003.  In accordance with the RO's 
request, the October 2003 VA examination report was 
accompanied by a medical nexus opinion regarding the etiology 
of the veteran's bilateral hearing loss and tinnitus.  The 
October 2003 VA examination report and nexus opinion are of 
record and have been considered.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability,  (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety days or more during a period of war, or during 
peacetime service after December 31, 1946, and sensorineural 
hearing loss (SNHL) becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

The Board notes that the veteran has asserted that in-service 
noise exposure caused his bilateral hearing loss and 
tinnitus.  The record reflects that the veteran lacks the 
medical expertise necessary to diagnose his claimed hearing 
loss or render a competent medical opinion regarding the 
cause of his hearing loss.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, competent medical evidence showing that the 
veteran's bilateral hearing loss is related to his service is 
required.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hz are 26 dB or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).


III.	Analysis 

The veteran contends that his bilateral hearing loss and 
tinnitus are directly related to in-service noise exposure.  
In his application for compensation dated in June 2003, the 
veteran wrote that he served in Vietnam in 1969 and 1970 and 
"was exposed to loud noises in his [Military Occupational 
Specialty]."  In the alternative, the October 2003 VA 
examination report notes that the veteran reported that he 
served four years in a gun crew and first noticed head noise 
in 1957 following gunnery training exercises.  The veteran 
indicated to the VA examiner that he has "had a constant 
ringing in his ears ever since 1957." 

Bilateral Hearing Loss

The competent medical evidence of record shows that the 
veteran currently suffers bilateral hearing loss.  In an 
October 2003 VA examination report, the VA examiner found 
that the veteran demonstrated pure tone thresholds as 
follows: 15 dB at 500 Hz, 15 dB at 1000 Hz, 20 dB at 2000 Hz, 
45 dB at 3000 Hz, and 55 dB at 4000 Hz for the right ear; 10 
dB at 500 Hz, 10 dB at 1000 Hz, 35 dB at 2000 Hz, 60 dB at 
3000 Hz, and 65 dB at 4000 Hz for the left ear.  The VA 
examiner diagnosed the veteran with: right ear hearing within 
normal limits from 250 Hz to 2000 Hz, with a moderate to 
moderately-severe SNHL at 3000 Hz to 8000 Hz; and left ear 
hearing within normal limits from 250 Hz to 1500 Hz, with 
mild to severe SNHL from 2000 Hz to 8000 Hz.  The veteran's 
speech recognition scores were 94 percent for the right ear 
and 90 percent for the left.  Thus, a current bilateral 
hearing impairment as defined by 38 C.F.R. § 3.385 is shown.  

In regard to service, the Board notes that the veteran's 
service medical records are absent of any complaints of 
hearing loss or diagnoses of hearing impairment during the 
veteran's time of service or within the one year presumptive 
period following his discharge.  Furthermore, service medical 
records reveal that the veteran consistently demonstrated 
that his hearing was within normal limits bilaterally.  At 
the time of the veteran's October 1956 enlistment 
examination, a whispered voice and spoken voice test was 
administered and the veteran demonstrated hearing acuity of 
15/15 in both ears.  Subsequent administrations of the 
whispered voice and spoken voice test in September 1960, May 
1961, and February 1962 also demonstrated hearing acuity of 
15/15 in both ears.  Audiometric examination reports dated in 
February 1972 and January 1974 similarly document that the 
veteran's hearing was within normal limits bilaterally.  In 
the February 1972 report, the veteran is noted to have 
demonstrated pure tone thresholds as follows: 15 dB at 500 
Hz, 10 dB at 1000 Hz, 10 dB at 2000 Hz, and 10 dB at 3000 Hz 
for the right ear; 10 dB at 500 Hz, 10 dB at 1000 Hz, 5 dB at 
2000 Hz, and 15 dB at 3000 Hz for the left ear.  The January 
1974 report shows that the veteran demonstrated pure tone 
thresholds as follows: 0 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB 
at 2000 Hz, 10 dB at 3000 Hz, and 15 dB at 4000 Hz for the 
right ear; 0 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, 
15 dB at 3000 Hz, and 25 dB at 4000 Hz for the left ear.  
There is no separation examination report of record.  
However, in the report of medical history dated in May 1976, 
the veteran denied having any history of hearing loss.  While 
the report does show that the veteran reported a history of 
ear, nose, or throat trouble, on the May 1976 report of 
medical history the examiner noted that "none of [the] 
positive responses [was] considered significant."  The first 
mention of the veteran's hearing loss is contained in a VA 
treatment record dated in November 2002, over 26 years after 
the veteran's discharge from service.        

The veteran contends that his bilateral hearing loss is 
directly related to in-service noise exposure.  Specifically, 
in his application for compensation dated in June 2003, the 
veteran wrote that he served with Naval Support Activity in 
Vietnam in 1969 and 1970 and "was exposed to loud noises in 
his MOS."  In the alternative, the October 2003 VA 
examination report notes that the veteran reported that he 
served in a gun crew and first noticed head noise in 1957 
following gunnery training exercises.  While a DD Form 214 of 
record does confirm that the veteran served in Vietnam on or 
after August 1964, all of the DD Form 214s of record, 
covering periods of service from May 1961 to July 1976, list 
the veteran's MOS as storekeeper.  Storekeeper is not an MOS 
generally associated with high levels of noise exposure.  
With respect to the veteran's report of gun crew service, the 
Board notes that there is no DD Form 214 of record for the 
October 1956 to May 1961 to confirm that the veteran served 
on a gun crew, nor do service medical records indicate 
whether the veteran served in a gun crew during this time.  
The veteran is not in receipt of any awards clearly 
indicative of combat.  The Board notes that it is unclear 
whether the veteran was exposed to loud noises during 
service.  

Nevertheless, the competent medical evidence of record fails 
to support the veteran's contention that acoustic trauma 
experienced during service resulted in his bilateral hearing 
loss.  As discussed in more detail above, service medical 
records show that the veteran consistently demonstrated 
hearing within normal limits bilaterally.  The report of 
medical history dated in May 1976, approximately two months 
before the veteran's discharge from service, indicates that 
the veteran denied having any history of hearing loss.  In 
the October 2003 VA examination report, the VA examiner 
concluded that "it is less likely than not that hearing loss 
is related to exposures and duties while in service."  In 
support of this conclusion, the VA examiner noted that the 
veteran's last physical examination during the month of his 
retirement demonstrated normal hearing sensitivity 
bilaterally.  Although the Board observes that the most 
recent audiometric examination report contained in the 
veteran's service medical records is dated in January 1974, 
not in July 1976, the month of the veteran's most recent 
discharge, the Board concludes that the VA examiner's 
conclusion is supported by the other medical evidence of 
record which indicates that, even following any acoustic 
trauma suffered in 1957, 1969, and 1970, the veteran 
demonstrated bilateral hearing loss within normal limits in 
both February 1972 and January 1974 and did not demonstrate a 
bilateral hearing impairment until many years after service.  
The VA examiner reviewed the veteran's claim file and no 
competent medical opinion to the contrary exists in the 
record.  Therefore, the Board finds the VA examiner's opinion 
dispositive on the question of whether the veteran's 
bilateral hearing loss is related to his military service.  

The Board observes that in his September 2007 informal 
hearing presentation the veteran's representative asked that 
the Board consider Hensley v. Brown, 5 Vet. App. 155 (1993).  
Although the veteran's representative did not make a specific 
argument with regard to the Hensley opinion, the Board notes 
that this case is often cited for the proposition that "when 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' ... he ... may nevertheless establish 
service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service."  Id. at 160.  Hensley does not affect 
the Board's decision with respect to the instant case, 
however, as the veteran has offered no competent medical 
evidence to show a causal relationship between his hearing 
loss and his military service.
As there is no competent medical evidence of record that 
provides a causal link between the veteran's bilateral 
hearing loss and his military service, service connection is 
not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  In this case, 
however, the preponderance of the evidence is against the 
veteran's claim; therefore, the benefit of the doubt doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Tinnitus

The competent medical evidence of record shows that the 
veteran currently suffers from tinnitus.  VA treatment 
records dated from November 2002 to December 2003 indicate 
that the veteran requested a consultation in November 2002 
and, after receiving an audiometric examination, was 
diagnosed with tinnitus in June 2003.  In the more recent 
October 2003 VA examination report, the VA examiner noted a 
finding of "[s]ubjective tinnitus."  The October 2003 VA 
examination report indicates that the VA examiner considered 
the veteran's reported history of the onset of tinnitus to be 
credible.

The Board notes that the record contains both favorable and 
unfavorable evidence as to whether the veteran's tinnitus is 
related to his military service.  

In support of the veteran's claim, the veteran's June 2003 
application for compensation indicates that the veteran 
reports having been exposed to loud noises during service 
without the benefit of hearing protection.  In his February 
2004 notice of disagreement, the veteran states that he has 
suffered from a constant ringing in his ears since 1957.  The 
October 2003 VA examination report indicates that the veteran 
reported first noticing head noise in 1957 following gunnery 
training exercises.  The veteran is competent to report the 
onset of tinnitus and the facts and circumstances of his 
military service.  

Conversely, service medical records are absent of any 
reference to tinnitus.  There is no separation examination 
report of record.  Nevertheless, service medical records 
contain a May 1976 report of medical history which indicates 
that the veteran denied any history of hearing loss.  
Although the May 1976 report of medical history shows that 
the veteran reported a history of ear, nose, or throat 
trouble, the report indicates that the examiner determined 
that "none of [the] positive responses [were] considered 
significant."  The earliest reference to tinnitus contained 
in the record is documented in a VA treatment record dated in 
November 2002, over 26 years after the veteran was discharged 
from service and approximately 45 years after the veteran 
stated that the constant ringing in his ears began.  

In an October 2003 VA examination report and nexus opinion, 
the VA examiner determined that it is less likely than not 
that the veteran's tinnitus is service-related.  In support 
of her conclusion, the VA examiner noted the "[t]he lack of 
mention of tinnitus as a presenting compliant [sic] in the 
military records when the veteran was treated for upper 
respiratory illness or otitis media and tonsillitis" and 
"[t]he lack of peripheral hearing loss at time of retirement 
more than 14 years after the reported onset."  As discussed 
in more detail above, although the Board notes that the most 
recent audiometric examination report is dated in January 
1974, not in July 1976, the month of the veteran's most 
recent discharge, the Board finds the VA examiner's opinion 
to be supported by the other medical evidence of record which 
revealed that the veteran demonstrated bilateral hearing 
within normal limits in both February 1972 and January 1974 
and did not demonstrate a bilateral hearing impairment until 
many years after service.  The October 2003 VA examination 
report and nexus opinion also indicate that at least one of 
the veteran's current medications has a side effect of 
subjective tinnitus.  

The Board observes that the veteran has reported inconsistent 
dates of the onset of his tinnitus.  In his June 2003 
application for compensation, the veteran indicated that his 
tinnitus began in July 1976, after he served in Vietnam and 
was exposed to loud noises; however, the VA examination 
report dated in October 2003 reveals that the veteran 
reported to the VA examiner that he had experienced constant 
ringing in his ears since 1957.
Additionally, as discussed in more detail above, the Board 
notes that it is unclear whether the veteran was exposed to 
loud noises during service.  

With respect to the relationship between the veteran's 
current tinnitus and his military service, the Board finds 
the medical evidence of record outweighs the veteran's 
statements and contentions.  In support of this finding, the 
Board references: the veteran's inconsistent reports 
regarding the dates of onset; the absence of any in-service 
complaints of tinnitus; and the VA examiner's negative nexus 
opinion, dated in October 2003, which indicated that the VA 
examiner found it less likely than not that the veteran's 
tinnitus is related to his military service.  

In conclusion, there is competent medical evidence of record 
to show that the veteran currently suffers from tinnitus.  
The veteran reports that he first noticed ringing in his ears 
during service after having been exposed to loud noises.  
While the record contains both favorable and unfavorable 
evidence as to whether the veteran's tinnitus is related to 
his military service, the Board finds that the medical 
evidence outweighs the veteran's statements and contentions 
for the reasons discussed above.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.

Additionally, the Board notes that in his September 2007 
informal hearing presentation the veteran's representative 
raised an argument regarding service connection for tinnitus 
secondary to bilateral hearing loss.  However, for the 
reasons detailed above, service connection for hearing loss 
was not established, so service connection for tinnitus on a 
secondary basis is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  In this case, 
however, the preponderance of the evidence is against the 
veteran's claim for service connection; therefore, the 
benefit of the doubt doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


